Citation Nr: 1102114	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  07-12 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 

2.  Entitlement to a total disability rating due to individual 
unemployability resulting from a service-connected disability 
(TDIU).


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The Veteran served on active military service from September 1967 
to September 1969. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  By that rating action, the RO, in part, continued 
a 30 percent rating assigned to the service-connected PTSD.  The 
Veteran appealed the RO's decision to the Board. 

The issue of entitlement to a cardiovascular disorder, to include 
hypertension, as secondary to the service-connected PTSD, has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for TDIU was part and parcel of an increased rating claim when 
such claim has been raised by the record.  The Board finds that 
the TDIU claim arises from the same claim, but for the purposes 
of analysis, the Board is listing the TDIU claim as separate from 
the claim for an increased rating for the Veteran's PTSD.

The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
is required.







REMAND

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with the 
duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2002).  
The Veteran is seeking a rating in excess of 30 percent for his 
PTSD.  The Board has determined that additional development is 
necessary prior to completion of its appellate review of the 
claim for the following reasons.  The evidence currently on 
record is insufficient for the purpose of ascertaining the 
severity of the Veteran's PTSD.

The Veteran has maintained that his PTSD symptomatology is more 
severely disabling than that reflected by the currently assigned 
30 percent rating.  VA last examined the Veteran with respect to 
his PTSD in June 2006.  A copy of this examination report is of 
record.  After a mental status evaluation of the Veteran in June 
2006, which was positive for sleep impairment, a moderately 
depressed mood and irritability, the VA examiner concluded that 
the service-connected PTSD had caused "moderate" difficulty in 
the Veteran's occupational, social and school functioning and 
standing alone it had not rendered him unemployable.  (See June 
2006 VA examination report).  The Veteran's representative has 
argued that the Veteran's service-connected PTSD warrants a 70 
percent rating.  (See November 2010 written argument, prepared by 
the Veteran's representative, page (pg.) 4).  Thus, it appears 
that the representative has essentially argued that the Veteran's 
PTSD has definitely worsened since the above-cited VA 
examination.  

In light of the Veteran's, as well as his representative's 
allegation, that his service-connected PTSD has worsened since 
the June 2006 VA examination, the Board finds that an additional 
VA examination is warranted to assess the current severity of 
this disability.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. 
§ 3.159(c) (4) (2010).  The Veteran is entitled to a new VA 
examination where there is evidence (including his statements) 
that the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  VA's duty to 
assist a Veteran includes providing a thorough and 
contemporaneous examination when the record does not adequately 
reveal the current state of the Veteran's disability.  Hart v. 
Mansfield, 21 Vet. App. 505, 508 (2007).  Accordingly, in order 
to accurately assess the severity of the Veteran's PTSD, he 
should be afforded a new and contemporaneous VA psychiatric 
examination.  See 38 U.S.C.A. § 5103A (d).

In addition, the June 2006 VA examiner also diagnosed the Veteran 
with major depressive disorder, to which he assigned, as well as 
the service-connected PTSD, a Global Assessment of Functioning 
(GAF) score of 55.  (See June 2006 VA examination report).  The 
Veteran is not service-connected for major depressive disorder.  
As such, a medical opinion is necessary to differentiate, if 
possible, between the symptomatology attributable to the 
Veteran's service-connected PTSD and any other nonservice-
connected symptomatology.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (remanding Board's decision where, medical 
evidence did not differentiate between symptomatology attributed 
to a nonservice-connected disability and a service-connected 
disability); see also 61 Fed. Reg. 52695 (Oct. 8, 1996) (VA 
responding to commenters by noting that, when it is not possible 
to separate the effects of conditions, VA regulations at 38 
C.F.R. § 3.102 (2010), which require that reasonable doubt on any 
issue be resolved in the claimant's favor, clearly dictate that 
such signs and symptoms be attributed to the service-connected 
condition).  Therefore, the Board is of the opinion that a more 
recent VA psychiatric examination is in order in this case for 
the purpose of ascertaining the current severity and 
manifestations of the Veteran's service-connected PTSD.

In a December 2006 statement to VA, the Veteran reported that he 
had continued to seek treatment for his PTSD, which included an 
increase in his psychiatric medications, from the VA Medical 
Center (VAMC) in Altoona, Pennsylvania.  (See VA Form 21-4128, 
Statement In Support of Claim, dated and signed by the Veteran in 
December 2006).  The most recent records from the above-cited 
VAMC date to November 2005.  Recent treatment records of 
treatment must be requested and associated with the claim files.  
The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Finally, the Veteran's representative has argued that the Veteran 
has been unable to obtain employment as a result of his service-
connected PTSD.  (See November 2010 written argument, pg. 4).  
While the Veteran failed to appeal an October 2006 rating action, 
wherein the RO denied a claim of entitlement to TDIU, his 
representative's statement is construed as an informal claim for 
TDIU.  Id.

As noted in the Introduction, the Court has also held that TDIU 
is encompassed in a claim for increased rating or the appeal of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Therefore, the Veteran's perfected appeal of the denial of an 
increased rating for PTSD includes a claim for TDIU.

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2010).  In exceptional circumstances, where the 
Veteran does not meet the aforementioned percentage requirements, 
a total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2010).

The record shows that the Veteran is currently unemployed, 
primarily due to various physical disabilities.  While he has 
been afforded VA examinations, an opinion as to his 
unemployability due solely to (italics added for emphasis) his 
service-connected disabilities and the impact of those 
disabilities on his employability, is not of record.  The Board 
notes that the Veteran has non-service-connected disabilities 
that adversely affect his employability, such as osteoarthritis 
and hypertension.  (See Social Security Administration records, 
received by VA in May 2006, and June 2006 VA examination report, 
respectively).  The Board finds that the Veteran should be 
afforded an appropriate VA examination to determine whether he is 
unable to secure or maintain substantially gainful employment as 
a result of his service-connected disabilities.

To ensure that VA has met its duty to assist the Veteran in 
developing the facts pertinent to his claims, the case is 
REMANDED to the RO/ AMC for the following actions:

1. Obtain and associate with the claims 
files copies of all records of treatment of 
the Veteran for his PTSD from the VAMC in 
Altoona, Pennsylvania from November 2005 to 
the present.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims files.  The 
Veteran must also be provided with an 
opportunity to submit such reports.

2. Schedule the Veteran for a VA 
psychiatric examination to ascertain the 
severity and manifestations of his service-
connected PTSD.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner must review all pertinent records 
associated with the claims files and to 
comment on the severity of the Veteran's 
service- connected PTSD.  The examiner must 
report all signs and symptoms necessary for 
rating the Veteran's PTSD under the 
applicable rating criteria.  

To the extent possible, the examiner should 
separate the effects of the service- 
connected PTSD from the non-service 
connected conditions, to include, but not 
limited to, major depressive disorder.  The 
examiner should also comment as to the 
impact of PTSD on the Veteran's daily 
activities and his ability to maintain 
employment. If it is not possible to do so, 
the examiner should so state.  A complete 
rationale should be provided for any 
opinion expressed.

3. Schedule the Veteran for an examination 
to ascertain the impact of his service-
connected disabilities on his 
unemployability.  The claims files should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities on the Veteran's 
employability.  

The examiner must state whether the 
Veteran's service- connected disabilities, 
without consideration of his non-service- 
connected disabilities, render him unable 
to secure or follow a substantially gainful 
occupation.  In formulating the foregoing 
opinion, the examiner is requested to 
comment on the June 2006 VA examiner's 
opinion that the Veteran was primarily 
unable to maintain employment due to stress 
caused by his hypertension.  

A complete rationale for any opinion must 
be provided in a typewritten report.

4. Thereafter, the RO should readjudicate 
the Veteran's increased rating claim, to 
include entitlement to a TDIU, on the basis 
of all evidence of record and all 
applicable laws and regulations.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a supplemental statement of the 
case (SSOC), which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and regulations.  
The SSOC must provide reasons and bases for 
the decision reached.  Thereafter, the 
Veteran and his representative should be 
given the opportunity to respond.

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  By this REMAND the Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of this 
REMAND are to further develop the record and to accord the 
Veteran due process of law.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court or additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




